ACCEPTED
                                                                                               01-17-00881-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                            3/23/2018 12:21 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                        CLERK

                                   No. 01-17-00881-CV

                                                                            FILED IN
                                                                     1st COURT OF APPEALS
                          In the First District Court of Appeals         HOUSTON, TEXAS
                                     Houston, Texas                  3/23/2018 12:21:50 PM
                                                                     CHRISTOPHER A. PRINE
                                                                              Clerk
   CERTAIN UNDERWRITERS AT LLOYD’S, LONDON SYNDICATE NUMBER 2020,
           1084, 2001, 457, 510, 2791, 2987, 3000, 1221, 5000 AND
                  NAVIGATORS INSURANCE COMPANY UK,
                                 Appellants,

                                              v.

                           PRIME NATURAL RESOURCES, INC.,
                                     Appellee.


            On Appeal from the 129th Judicial District Court, Harris County, Texas
                                  Cause No. 2015-51137


                 UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
                          TO FILE BRIEF OF APPELLANTS




       Appellants, Certain Underwriters at Lloyd’s, London Syndicate Number

2020, 1084, 2001, 457, 510, 2791, 2987, 3000, 1221, 5000 and Navigators Insurance

Company UK, respectfully file this unopposed motion for extension of time to file

their brief.

       1.       The present deadline for filing the brief is April 18, 2018.

       2.       Appellants seek an extension of 30 days, until May 18, 2018 in which

to file their brief.
         3.      This is Appellants’ second request for an extension of time to file their

brief.

         4.      This motion is unopposed.

         5.      Appellants request an extension because the Brief of Appellants will

require additional time to prepare for a number of reasons:

   • This is a complex insurance coverage appeal for a judgment for more than $19
     million.

   • A review of the record is important for the issues in this case. and the record
     is far more voluminous than in most appeals. The clerk’s record is 14 volumes.
     The reporter’s record is 33 volumes, and includes the transcript of a 5-week
     trial and more than 15,000 pages of exhibits.

   • The number of counsel in this case requires extensive coordination.

   • Counsel with primary responsibility for preparing the brief for Appellants,
     Robert Dubose, has had the following schedule conflicts that require extra
     time to prepare this brief:

              o Participation in a three-week trial that began March 20, 2018 in Routon
                v. EOG Resources, Inc., No. 2015-34043; In the 295th Judicial District
                Court, Harris County, Texas.

              o An Appellant’s Reply Brief and Cross-Appellee’s Brief filed March 22,
                2018 in Ex Parte City of El Paso; No. 03-17-00566-CV; In the Third
                Court of Appeals, Austin, Texas.

              o A hearing on April 5 and 6 on entry of judgment regarding a $6 billion
                verdict in Hopper v. JPMorgan Chase Bank, N.A.; No. PR-11-3238-1;
                In the Probate Court No. 1, Dallas County, Texas.

              o Oral argument on April 10, 2018 in TRO-X, L.P. v. Eagle Oil & Gas
                Co., No. 05-17-00062-CV; In the Fifth Court of Appeals, Dallas, Texas.


                                              2
           o Preparation for two continuing legal education speeches on March 27
             and April 26, 2018.

      6.      This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare Appellants’ Brief in a way that will assist the Court in

reaching a decision.

      For these reasons, Appellants respectfully request that the deadline for filing

their brief be extended until May 18, 2018.

                                          Respectfully submitted,

                                          Robert B. Dubose
J. Clifton Hall, III                      State Bar No. 00787396
State Bar No. 00793204                    rdubose@adjtlaw.com
chall@hallmaineslugrin.com                Roger D. Townsend
William P. Maines                         State Bar No. 20167600
State Bar No. 12849700                    rtownsend@adtjlaw.com
wmaines@hallmaineslugrin.com              ALEXANDER DUBOSE
Reece Rondon                              JEFFERSON & TOWNSEND LLP
State Bar No. 00794559                    1844 Harvard Street
rrondon@hallmaineslugrin.com              Houston, Texas 77008
Allyson L. Wilkinson                      Telephone: (713) 523-2358
State Bar No. 24010481                    Facsimile: (713) 522-4553
awilkinson@hallmaineslugrin.com
HALL MAINES LUGRIN, P.C.                  Charles T. Frazier, Jr.
Williams Tower, Suite 6400                ALEXANDER DUBOSE
2800 Post Oak Boulevard                   JEFFERSON & TOWNSEND LLP
Houston, Texas 77056-6125                 State Bar No. 07403100
Telephone: (713) 871-9000                 cfrazier@adjtlaw.com
Facsimile: (713) 871-8962                 4925 Greenville Avenue, Suite 510
                                          Dallas, Texas 75206
                                          Telephone: (214) 369-2358
                                          Facsimile: (214) 369-2359

                       ATTORNEYS FOR APPELLANTS

                                          3
                         CERTIFICATE OF CONFERENCE

      I have conferred with Robert M. Roach, Jr., one of the attorneys for Appellee,

and he is unopposed to this motion for extension of time.

                                              /s/Robert B. Dubose
                                              Robert B. Dubose


                            CERTIFICATE OF SERVICE

      On March 23, 2018, I electronically filed this Unopposed Second Motion for

Extension of Time to File Brief of Appellants with the Clerk of Court using the

eFile.TX.gov electronic filing system which will send notification of such filing to

the following:

Robert M. (Randy) Roach, Jr.                 John Zavitsanos
rroach@roachnewton.com                       jzavitsanos@azalaw.com
Daniel W. Davis                              Foster C. Johnson
ddavis@roachnewton.com                       fjohnson@azalaw.com
Robert J. Cunningham                         AHMAD ZAVITSANOS ANAIPAKOS
rcunningham@roachnewton.com                  ALAVI & MENSING, P.C
ROACH & NEWTON LLP                           1221 McKinney Street, Suite 3460
One Westchase Center                         Houston, Texas 77010
10777 Westheimer, Suite 212
Houston, Texas 77042

                                              /s/Robert B. Dubose
                                              Robert B. Dubose




                                         4